      Case 2:17-cv-01879-KJM-DB Document 24 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, ex rel.,                No. 2:17-cv-1879 KJM
      FRANK ADOMITIS, an individual,
12
                            Plaintiff,
13                                                      ORDER
             v.
14
      TAHOE FOREST HOSPITAL DISTRICT;
15    DOES 1 through 20, inclusive,
16                          Defendants.
17

18

19                  On June 15, 2020, the court granted any party an opportunity to show cause why

20   filings in this action are not subject to disclosure within fourteen days. Order at 1, ECF No. 19.

21   No party responded. Furthermore, the court ordered, inter alia, that the complaint be unsealed

22   and served upon the defendant by the relator, and that “[s]hould the Relator or the Defendant

23   propose that this action be dismissed, settled, or otherwise discontinued, the Court will provide

24   the United States with notice and an opportunity to be heard before ruling or granting its

25   approval.” Id. at 2.

26                  Having received no response to its prior order, the court now ORDERS the clerk

27   of court to unseal the remaining sealed filings on the docket.

28   /////
                                                       1
     Case 2:17-cv-01879-KJM-DB Document 24 Filed 07/28/20 Page 2 of 2

 1                  The relator, Frank Adomitis, represents that he has not served the complaint on
 2   defendant. Not. of Dismissal, ECF No. 22. Relator is now ORDERED to show cause within 14
 3   days why he did not serve the complaint upon the defendant as the court ordered and why he
 4   should not pay sanctions in the amount of $250 in light of his noncompliance.
 5                  Furthermore, the court ORDERS the clerk of court to serve relator’s Notice of
 6   Dismissal upon the United States, along with this order. The government shall file a response, if
 7   any, to the relator’s proposed dismissal of the case within 30 days of this order.
 8                  IT IS SO ORDERED.
 9   Dated: July 27, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
